Citation Nr: 0306556	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-22 074A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an rating in excess of 30 percent for for 
service-connected polycustic kidney diseaseon appeal from the 
initial grant of service connection. 



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel







INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, which granted service connection for 
polycystic kidney disease, effective April 28, 1998, 
evaluated as 10 percent disabling.  The claimant appealed, 
seeking a rating in excess of 10 perecent for 
service-connected polycystic kidney disease.  

During the pendency of this appeal, a rating decision of 
September 1999 granted an increased rating of 30 percent for 
the claimant's service-connected polycystic kidney disease.  
Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993)].  The veteran has not 
withdrawn her appeal as to the issue of an increased rating 
for her service-connected polycystic kidney disease and the 
claim is therefore before the Board for review.  

This claim was previously before the Board in January 2001, 
at which time the issue of a rating in excess of 30 percent 
for the claimant's service-connected polycystic kidney 
disease was remanded to the RO for additional development of 
the evidence, to include obtaining a list of private or VA 
psysicians who had treated her for her service-connected 
polycystic kidney disease since March 2000, and for a VA 
genitourinary examinmation to determine the current severity 
of her service-connected polycystic kidney disease with 
respect to certain specified criteria.   





REMAND

The RO has taken no steps to implement the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002)].  Remand is required to correct that deficiency.

The case is Remanded to the RO for the following actions:

1.  The RO should provide the claimant 
written notice of the provisions of the 
VCAA, including VA's duty to notify her 
of the information and evidence necessary 
to substantiate her claim and to assist 
her in obtaining all such evidence.  The 
claimant must further be notified which 
part of that evidence would be obtained 
by the RO and which part of that evidence 
would be obtained by the claimant, 
pursuant to Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA 
to notify the claimant of what evidence 
he or she was required to provide and 
what evidence the VA would attempt to 
obtain).  

2.  The claimant must further be informed 
of VA's duty to assist her by obtaining 
all evidence in the custody of military 
authorities or maintained by any other 
federal, State or local government 
agency, as well as any medical, 
employment, or other non-government 
records which are pertinent or specific 
to that claim; and which the claimant has 
identified and provided medical record 
release authorizations permitting VA to 
obtain those records.  Further, the 
claimant should be informed that should 
efforts to obtain records identified by 
the claimant prove unsuccessful for any 
reason which the claimant or the veteran 
could remedy, the VA will notify the 
claimant and advise her that the ultimate 
responsibility for furnishing such 
evidence lay with the individual seeking 
to claimant enter that evidence into the 
record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




